242 S.W.3d 729 (2007)
Charles R. SANDERS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 66863.
Missouri Court of Appeals, Western District.
October 9, 2007.
Motion for Rehearing and/or Transfer Denied November 20, 2007.
Application for Transfer Denied January 22, 2008.
Laura G. Martin, Kansas City, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before THOMAS H. NEWTON, P.J., PAUL M. SPINDEN, and RONALD R. HOLLIGER, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 20, 2007.
Prior report: 138 S.W.3d 798.

ORDER
PER CURIAM.
Mr. Charles R. Sanders appeals from the judgment of the motion court denying his motion for post-conviction relief after an evidentiary hearing under Rule 29.15.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).